NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           VANESSA P., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, A.P., Appellees.

                             No. 1 CA-JV 17-0001
                              FILED 6-13-2017


           Appeal from the Superior Court in Maricopa County
                             No. JD529062
                The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee DCS
                         VANESSA P. v. DCS, A.P.
                          Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Margaret H. Downie and Judge Kenton D. Jones joined.


K E S S L E R, Judge:

¶1           Vanessa P. (“Mother”) appeals the decision of the juvenile
court terminating her parental rights to AP (“Child”). For the reasons stated
below, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           The Arizona Department of Child Safety (“DCS”) was first
contacted in October 2014 when it was reported that Mother’s significant
other was abusing the Child. The report also alleged a history of domestic
violence between Mother and her significant other. DCS attempted to
provide services to the family, but was unable to do so because they lost
contact with Mother.

¶3             DCS was again contacted regarding the Child in July 2015
when it was reported that the Child was residing without a legal guardian.
At that time, DCS learned that Mother had left the Child with a friend while
she moved to Texas. The Child was later picked up from that friend by his
adult sister and maternal aunt. The Child had been without a legal guardian
since May 2015.

¶4            Mother was referred for services, including drug testing
through Physician Services Inc. (“PSI”), substance abuse assessment and
treatment through TERROS, and domestic violence classes. Mother
provided twelve samples for drug testing between October and November
2015. Six of those tests were positive for amphetamine and six were
negative. Mother stopped testing and was closed out of services in January
2016. She was again referred for drug testing through TASC in March 2016
and failed to participate in a single drug test through June 2016 and was
again closed out. DCS then moved for severance and again referred her for
drug testing in July 2016, at which point Mother submitted to two of the
required tests (or “urinalyses”) through TASC, but refused to submit to any
drug testing through PSI. Mother stopped testing after that and did not




                                     2
                          VANESSA P. v. DCS, A.P.
                           Decision of the Court

provide another sample between July 2016 and the termination hearing on
December 12, 2016.

¶5             Mother also initially engaged in substance abuse services and
completed an intake for TERROS. In that intake, she admitted to having
used cocaine and methamphetamine. However, she stopped attending
services after November 2015 and was closed out of TERROS due to lack of
contact. She was also again referred for substance abuse services in July
2016 and participated in the group counseling sessions. However, TERROS
reported concerns due to her lack of drug testing. Mother never
participated in the domestic violence classes to which she was referred.

¶6             DCS moved for termination of the parent-child relationship
based on Mother’s history of chronic abuse of dangerous drugs, controlled
substances, or alcohol, and there being reasonable grounds to believe the
condition would continue for a prolonged indeterminate period. Ariz. Rev.
Stat. (“A.R.S.”) § 8-533(B)(3) (2014).1 DCS also sought termination based on
the Child being cared for in an out-of-home placement for nine months or
longer. A.R.S. § 8-533(B)(8)(a). After a contested hearing, the court found
DCS had proved its allegations against Mother on both grounds and
terminated her parental rights to the Child. Mother timely appealed. We
have jurisdiction pursuant to A.R.S. §§ 8-235(A) (2017), 12-120.21(A)(1)
(2017), and 12-2101(A)(1) (2017).

                                DISCUSSION

¶7             A parent’s right to custody and control of his own child is
fundamental, Santosky v. Kramer, 455 U.S. 745, 753 (1982), but not absolute,
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248-49, ¶¶ 11-12 (2000)
(citations omitted). To justify severance of a parental relationship, the State
must prove by clear and convincing evidence one of the statutory grounds
in A.R.S. § 8-533(B). Michael J., 196 Ariz. at 249, ¶ 12. The State must also
prove by a preponderance of the evidence that severance of the parent-child
relationship is in the best interest of the child. Kent K. v. Bobby M., 210 Ariz.
279, 288, ¶ 41 (2005).

¶8             Because the juvenile court is in the best position to weigh the
evidence and judge credibility, “we will accept the juvenile court’s findings
of fact unless no reasonable evidence supports those findings, and we will
affirm a severance order unless it is clearly erroneous.” Jesus M. v. Ariz.


1      We cite to the current version of statutes unless changes material to
this decision have since occurred.


                                       3
                          VANESSA P. v. DCS, A.P.
                           Decision of the Court

Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002) (citations omitted). We
do not reweigh the evidence, but “look only to determine if there is
evidence to sustain the court’s ruling,” Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004) (citation omitted), and reverse only if
no reasonable evidence to support the ruling exists, Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 376, ¶ 13 (App. 2010) (citation omitted).

¶9           Mother argues the juvenile court erred in finding that she was
unable to discharge her parental responsibilities due to a history of drug
abuse and that the condition will continue for a prolonged indeterminate
period because she is no longer using drugs.2 This argument is not
supported by the record.

¶10            Under A.R.S. § 8-533(B)(3), a parent’s rights may be
terminated if “the parent is unable to discharge parental responsibilities
because [of] . . . a history of chronic abuse of dangerous drugs, . . . and there
are reasonable grounds to believe that the condition will continue for a
prolonged indeterminate period.”

¶11           The DCS case manager testified that Mother had not
demonstrated long-term sobriety. The case manager also testified that there
were concerns regarding Mother’s sobriety, that the drug use affected her
ability to parent, and that the issue would continue for an indeterminate
and prolonged period.

¶12           Additionally, Mother participated in drug testing twelve
times between October and November 2015. Of those twelve times, she
tested positive for amphetamines six times. Mother then stopped
participating in drug testing and was closed out. She was again referred for
drug testing through TASC in March 2016, failed to participate in a single


2      Mother also argues that the court erred in finding that she had
substantially neglected or willfully refused to remedy the circumstances
which caused the Child to be in an out-of-home placement, and that DCS
had failed to make diligent efforts to provide her with appropriate
reunification services pursuant to A.R.S. § 8-533(B)(8)(a). However, because
we affirm on the drug abuse ground, we need not address this argument.
Jesus M., 203 Ariz. at 280, ¶ 3 (citations omitted) (“[i]f clear and convincing
evidence supports any one of the statutory grounds on which the juvenile
court ordered severance, we need not address claims pertaining to the other
grounds”).




                                       4
                        VANESSA P. v. DCS, A.P.
                         Decision of the Court

drug test through June 2016, and was again closed out. DCS then moved
for severance and again referred her for drug testing in July 2016, at which
point Mother submitted to two of the required urinalyses through TASC,
but refused to submit to any drug testing through PSI. Mother also had an
incident in September 2015 in which she tried to use a device to cheat the
drug test. Furthermore, Mother understood and acknowledged that she
needed to provide urine samples to prove she was drug free, however, she
still refused to participate in drug testing. As such, the juvenile court did
not err when it found Mother was unable to discharge her parental
responsibilities and that the condition will continue for an indeterminate
period of time.3

¶13             Mother argues DCS did not provide sufficient reunification
services because it failed to address Mother’s mental health issues and the
drug testing provided was unreliable. However, Mother failed to challenge
the adequacy of the services provided at the juvenile court level. As such,
the argument is waived and we do not address it. Shawanee S. v. Ariz. Dep’t
of Econ. Sec., 234 Ariz. 174, 179, ¶ 18 (App. 2014).

                              CONCLUSION

¶14           For the foregoing reasons, sufficient evidence supports the
juvenile court’s decision to terminate Mother’s parental rights. Therefore,
we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

3       Mother does not argue that the court erred in finding that severance
was in the best interest of the Child. Accordingly, we will not address that
factor.


                                       5